To'.                       Ko^UVole Vero^ K-Sc^\o/\
              Case 1:19-cv-03859-RPK-VMS Document 26 Filed 04/27/20 Page 1 of 4 PageID #: 101

fco(W,        ^ f>(t\L V ■ Xo-co                                                                               O'ST^rr^^          E.c^ ^;,,
                                                                                                          >v
Re;/-oace^AS                                                                                                                           *
[)a,W^. H -3.1-^oao                                                                                       BRCOKi,va;OFF)^e

DcScW-itr', i<^c..v; agr^q (;RP1£X\;h^)

         llo'A<XO^\e KcL^'i^VrAe X.L                                          SccmAoi    Oa.




                 i-A -l-k^ CaS^ friC^n(L<j;.e                                 ^leA'Ca.'\^C C-asc?^^!'
           *^5 au€.r X                                                              fvSl^oocJc \S
 CCCice^^ UC\(;^roS ^V\tcl(iMo,
               - -   - %     ^
                              '
                                 V        <   V/ ^ w   Fty
                                                             I
                                                                 Pi^V.Cid OCCtct-r 2''eli AsVi
                                                                 1              •    —   • • - •^
                                                                                                    _
                                                                                                                    J^S'9^
                                                                                                                         •   f
                                                                                                                             /\   .
                                                                                                                                            ^




rAV^^<.iU P^crVy-d.ly^t U5o.^^rk," r^ Q.\Jd.'^                                                      for         fyP^ C'f—LatA^Cr
+0 repreVfALall pcj-r
                Acj-rV'iG.^
                      riG,\ ?». Xr
                                O/r "I'lit*.!- ri^A-Cc;AfVicf oC
                                                   cc?.Avv'c-»-ov                                               all p'c^rti^^ ;^
                                                                                                                au                          Onl
 dicix ka^j-rPrOflA                  ^cLvTrv^i i^XoVxASc/rx I J r,frx\w irx
                                                       cy\ j'^                    CA/O ric
                                                                        I A p^pur CA/o rl ,WV
On\y' I A Ike                        ot 4-^0 (^^e.                                       cAie^re- euC/ylX.^j                           e-yi-ycnc
IS cx^ aAol X yeP ^ 5^^ «AyPtx,■1 r tA^' i VWTc                                                                  . J-OA                             c.n^

LcvLA^yer (Xiij \rVx£ ^aU'^ C£^?e .uJK'dv
                                    jkt c uyc,J.cl-                                                     /M^SVooX. ^ca.
0.114^^^. uJKy A-d I^ocJj£>I-4^(3I ixi-x X rto-c^ 4^^^^ Cjo^^y Skoock o.acX (kfi'v iuiec/c
Oclsc A (Aj e-re. oopp'^^r t a 4^r l-We Cs^C^: *VXnxK ' WVvo S S VV i- 1 Gen ^ ^ ^JeUciM
             pcpfei/ I r\ Oo^-f          -6(u,f o^^vJ-      X               anyH /»j rvid-ic
                                                                                                                                      r^s/ Sfooclx
                                                                                                                                        r
do X kdixr Crci^' Tk-.s' U-* ouVi)^                          CoACVvci- CJ^ "■■                      J^rv-Vngcf- jf-wly
\(Xu^y£i A-'orbi ft>r aH                                         ■ (/Joalcl\V o*' uj'ocA.\d. tf                     • 'd-                       V
rKy Wsl Wre a»^(A X                           uotyrbt.^^ u-^-VW Or\\y iA^Wf VWe^ dan provifle imt
KeA(2 (0 /Jorif.e^A SlaXt Pr/s^y. ^ CaaV                                      o^trv/ Vjotjlci                     Lo-c^ Ptioro-^vi Qc;t-
arVy 1 i bi                ^rO/K 4^^^            Li                   tOobci^ "t (. dutn ruiAs.aj                                                    an^J.
r              bio.^ )vo^ IcA^ iU goi^j ^                                           aAyHv.A,^ cU<AAj^jxi:Ki.?k.vf-WV
^iAni                        X ca>} H W doA^ tA/; U\                                                             Onc-£            <{xi A            X

                      cAjlvi/f 44v^ Gwe dcin^ CAyrP^                                     Ci^ki/e                O^re i'^nX.L /!.-« u^us,
  (dx?AC . I CA/ill          Paoc^ ' f       CA^V^/l CXnJ        X^W / :l^-t^Ua (;:J<y/tt
X            tvv/c^ (lUv<X fo do or tvKcrt ll-Qoes Prorv- Vor^' i^rH XK. c; |aia.Ucr.
r Jo ask f-                                                                                                a65p^clC^Up5^\6/HM
Case 1:19-cv-03859-RPK-VMS Document 26 Filed 04/27/20 Page 2 of 4 PageID #: 102
KeAr^<2,V\A V-Xct^vie
                 Case 1:19-cv-03859-RPK-VMS   Document 26 Filed
fjo r-^Vgr/^ S      r<" I ^On                              "C^V.04/27/20
                                                                 C^MIEISPage 3 of 4 PageID #: 103
                                                                                                 NEOPOST                    PIRST-CLASS MAIL
\G^ Pro^-^-\di<e. &cA                                          nj.oio
                                                                                                  04/24/2020
                                                              :^¥J.AFi5"ao
                                                                                                 caEaEEiSOOO.SOe
f}e^rl^K\X07/H'^3od                                           •'iPM .i#* i

hbS£G-b\io-^^OT                                                                                                              ZIP 07114
                                                                                                                       Z   041M11454838


                                         14 ■ (iVvOMr^Dt;f^                   KS.■ CorvVoo

                                              6fA»4-^d ^UxWs. bt?Vv ic Vtocj^rV
                                                       ^iiiV*"t c i"01- ^<iuj Vorki
                                              pS CaAmo^ ^Wz(kE<^^i~
                                              Rf<oc Hyrv^ A3gco Vot^ Ic ^ /19^I

                                  I i201'S-i.B32 «Ju33        ijiiiii.ili|iijiii|iiiijnj5|!(jp{i)iifjji.|ji|Mi,j)j^^
59-RPK-VMS Document 26 Filed 04/27/20 Page 4 o




                                 \
        "'fy-''             C'    \
                           "<■>' r.\
                   i.'-i


                   cii
                  'O
                  \yt^
                   < ,„




         ir
        ii
